Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by the following recitation in claim 3: “a pair of the light deflecting bodies and the second diffusing body that outputs the light deflected by the light deflecting bodies by diffusing the light is hierarchically provided when seen from the light emitting body group”
These claims are examined as best understood.  
Appropriate correction is required.




Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a1) as anticipated by Awaji JP 201243671 or, in the alternative, under 35 U.S.C. 103 as obvious over Awaji in view of  Kanemitzu US 2013/0057806. 
In regard to claim 1, Awaji teaches a light source apparatus, comprising: a light emitting body group  2 in which a plurality of light sources that emit directional light are arranged on one surface; and a first diffusing body 3 that is provided on an optical path of light emitted from the plurality of light sources, and outputs light that enters the first diffusing body in a first predetermined angular range by homogeneously diffusing the light within the first predetermined angular range (figs 2 or 3).
While a predetermined angular range is not expressly mentioned by Awaji, one or ordinary skill in the art would recognize and appreciate that products of identical structure can not have mutually exclusive properties.    Therefore, if the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present.  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.  In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  See MPEP § 2112.01.

It would have been obvious to one of ordinary skill in the art at the time of filing to make the diffusing body output a first predetermined angular range. One of ordinary skill in the art would have been motivated to provide desired angular ranges as necessitated by particular applications and lighting needs (such as for use in displays or signs with specific visibility requirements)
	The applicant is also advised that  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

In regard to claim 2, Awaji teaches a plurality of light deflecting bodies (cones/pyramids) that are arranged on the first diffusing body on a light-exiting-surface side of the first diffusing body, and deflect the light output from the first diffusing body in a second predetermined direction; and a second diffusing body 3 (fig. 3) that outputs light that enters the second diffusing body in the second predetermined angular range out of the light deflected by the light deflecting bodies by homogeneously diffusing the light within the second predetermined angular range.  
In regard to claim 3, one of ordinary skill in the art would recognize and appreciate that Awaji’s apparatus would provide for a pair of the light deflecting bodies and the second diffusing body that outputs the light deflected by the light deflecting 
In regard to claim 4, one of ordinary skill would recognize and appreciate that Awaji’s  predetermined angular range in the first diffusing body is equal or wider than  an angular range by which the light sources emit the light (note: diffusing members scatter/spread light, also see In re Spada cited above).
In regard to claim 5, one of ordinary skill would recognize and appreciate that Awaji’s  the predetermined angular range in the second diffusing body is equal to an angular range of the light deflected by the light deflecting bodies forming the pair or is wider than the angular range by a predetermined value (also see In re Spada as cited above).  
Alternatively, regarding claims 4 and 5, Kanemitsu teaches diffusion sheet with prisms having an angular range of  60-120 degrees, the shape of which may be adjusted for changing the light distribution in a lighting apparatus.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the predetermined angular range in the first diffusing body is equal or wider than  an angular range by which the light sources emit the light  and/or the predetermined angular range in the second diffusing body is equal to an angular range of the light deflected by the light deflecting bodies forming the pair or is wider than the angular range by a predetermined value. One of ordinary skill in the art would have been motivated to provide desired angular ranges as necessitated by particular applications and lighting needs (such as for use in displays or signs with specific visibility requirements)
  In re Aller, 105 USPQ 233.
In regard to claim 7, Awaji teaches a display apparatus, comprising: the light source apparatus according to claim 1; and a modulation element  (LCD) that modulates light emitted from the light source apparatus [0001,0035].


Allowable Subject Matter
Claim 6 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or fairly suggest the light source apparatus according to claim 2, wherein a distance d1 between the plurality of light sources and the first diffusing body is greater than a greater value out of a value obtained by dividing a central interval A between adjacent two of the light sources by 2tan0, where the first predetermined angular range is set as ±0, and a value obtained by dividing the central interval A between adjacent two of the light sources by 2tan when an exit range of the light of the plurality of light sources or an exit range of the light after the light of the plurality of light sources is diffused by a directivity diffusion plate is ± ; and a distance d2 between the light deflecting bodies and the second diffusing body forming a pair with the light deflecting bodies is greater than a value obtained by dividing a width of one of the light deflecting bodies in a direction toward another of the light deflecting bodies adjacent to the one of the light deflecting bodies by 2tan0.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2010/0276718 and US 2001/0046134 teach multiple structured diffusing elements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /JULIE A BANNAN/            Primary Examiner, Art Unit 2875